t c summary opinion united_states tax_court ann marie adams petitioner v commissioner of internal revenue respondent docket no 13767-12s filed date ann marie adams pro_se william c borgardus and debra lynne reale for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year after concessions the sole issue for decision is the amount of the sec_25a lifetime_learning_credit to which petitioner is entitled for tax_year background petitioner resided in connecticut when her petition was filed this matter was initially called at the calendar call of the court in hartford connecticut on date the parties appeared and were heard counsel for respondent initially advised the court that there was a basis of settlement it became apparent at the initial hearing that petitioner did not agree with the terms of the settlement respondent proposed nor did she agree with the proposed settlement document respondent’s counsel proffered the matter was recalled over the course of the following two days for further oral reports by the respondent concedes that petitioner paid an additional dollar_figure in qualified_tuition_and_related_expenses and that petitioner thus paid total qualified_tuition_and_related_expenses of dollar_figure in the remaining concessions are discussed in the background section parties on date the parties read into the record certain oral agreements the specific agreements were further reflected in an order issued by the court on date the date order stated as follows on date the parties orally stipulated on the record the following petitioner received and failed to report dollar_figure of unemployment_compensation in petitioner is not entitled to dollar_figure of claimed earned_income_tax_credit in petitioner is entitled to an additional withholding credit of dollar_figure for petitioner is entitled to the standard_deduction for and does not have enough expenses to claim itemized_deductions for petitioner is not entitled to the american opportunity_credit for the one remaining issue in the case is the amount petitioner is entitled to claim for the lifetime_learning_credit for with regard to the lifetime_learning_credit respondent concedes that petitioner paid dollar_figure of qualified_education_expenses in and petitioner concedes that she received dollar_figure of scholarships or grants in with regard to the lifetime_learning_credit the parties disagree as to whether an entry in the amount of dollar_figure listed on an account summary provided by howard university dated date was expended on qualified_education_expenses by petitioner the court permitted petitioner additional time to provide substantiation for eligibility for the credit particularly with regard to the dollar_figure listed on the account summary since the parties were unable to stipulate any documents the court on date ordered that a six-page document attached to petitioner’s status report filed date be entered into evidence as petitioner’s exhibit the exhibit includes a statement of account from howard university office of student financial services two pages of the statement dated date reflect charges for the spring and fall semesters with respect to the spring semester there are two items listed as credit balance direct deposit in the amounts of dollar_figure and dollar_figure there are other_amounts shown on these pages of the statement identified as tuition and miscellaneous fees including a graduation fee of dollar_figure the court ordered the parties to show cause in writing on or before date why the case should not be deemed submitted the court not having received an objection from either party deemed the matter submitted by order dated date discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the sec_7491 requirements the only issue for decision is whether the information petitioner submitted in the exhibit referred to above establishes that petitioner paid qualified_tuition_and_related_expenses in excess of the amount respondent concedes she paid and is thus entitled to a greater lifetime_learning_credit under sec_25a petitioner asserts that an amount of dollar_figure the combination of the dollar_figure and dollar_figure reflected on the howard university account summary for the spring semester supports her claim respondent asserts that the exhibit entered into evidence does not support petitioner’s claim for an additional education expense or credit thus respondent asserts that petitioner is entitled to qualified_tuition_and_related_expenses of only dollar_figure dollar_figure agreed to in the oral stipulation plus the dollar_figure concession the only evidence in this case is a copy of the howard university account statement the identification of the disputed amounts as charges described as credit balance direct deposit does not lead to the conclusion that petitioner paid said amounts for education expenses in there is nothing in this document which would support petitioner’s assertion that she is entitled to qualified tuition or education expenses in an amount greater than that allowed by respondent and previously agreed to by the parties petitioner has failed in her burden_of_proof to establish any expenditure for qualified_tuition_and_related_expenses greater than that allowed by or agreed to by respondent the court will enter a decision in this case pursuant to rule because of the concessions by the parties as enumerated herein this will provide an opportunity for the parties to compute the correct_tax on the basis of the mutual concessions and the opinion herein petitioner is advised that rule c provides c limit on argument any argument under this rule will be confined strictly to consideration of the correct computation of the amount to be included in the decision resulting from the findings and conclusions made by the court and no argument will be heard upon or consideration given to the issues or matters disposed of by the court’s findings and conclusions or to any new issues this rule is not to be regarded as affording an opportunity for retrial or reconsideration to reflect the foregoing decision will be entered under rule
